Title: To Thomas Jefferson from Nathaniel Cutting, 29 November 1791
From: Cutting, Nathaniel
To: Jefferson, Thomas



Sir
Cape François, Isle of St. Domingo Novr. 29th. 1791.

This Evening hearing that a Vessel will take her departure for Philadelphia early to morrow morning, I take the liberty to acquaint you with my arrival here about three weeks since.

Doubtless you have been particularly inform’d of the horrid devastation that has lately desolated the richest part of this flourishing colony. Therefore I shall not intrude a new detail on that subject. I will only observe that the damages are estimated at upwards of one milliard tournois.—The unparrallelled distress wherein this Colony is involved, seems only to be the necessary consequence of those unhappy dissentions whereof I gave you some account last year. Permit me now to acquaint you that I am very apprehensive the Ravages of the Insurgents will not be confin’d by the boundaries of the Northern District of St. Domingue. Dispatches were yesterday received by an express Boat from Port-au-Prince, stating that the utmost confusion and alarm prevails there. The People of Colour have recently declared that they will never submit to the Decree of the national assembly of France of the 24th. Sept. ulto. which guarantees to the white Colonists the Initiative that they have been so long struggling for.—A Body of Mulattoes to the number of one thousand, a few days since marched into Port-au-Prince in Battle array. This reinforcement to their Class, gives it an immense superiority in point of Force in that City.—Those Gentry declare that sooner than submit to the Decree beforemention’d, they will join their forces to that of the Revolted Negroes and deliver the whole Country North of Port-au-Prince to Fire and Sword.—In addition to the painful apprehensions which this threat inspires in the breasts of the Planters, another circumstance gives them infinite uneasiness.—The ancient maroon negroes who have for many years past eluded the vigilance of all pursuers, have formed a junction with the Brigands who have recently scatter’d firebrands and death on this side the mountains. A strong Party of them are reported to have dashed through a part of the Spanish territory and are now hovering on the borders of the fertile, wealthy but defenceless Plantations on the banks of the Artibonite. The distrest Inhabitants have not force sufficient to oppose the incursions of this savage banditti; they are moreover apprehensive that their own Slaves will greedily participate the work of destruction.—In fine, this peerless Colony is apparently on the verge of total Ruin!
Yesterday the Commissaries Civile who have been so long and so anxiously expected here, arrived after a passage of 31 days from France. No accounts of the Revolt of the Slaves had reach’d that Kingdom the 27th. Octo., though their Ravages commenced the 21st. Augt.
A Member of the Assembly general, now sitting in this City, call’d on me this morning and inform’d me that the Commissaries,  immediately on landing were conducted to the assembly, where the President addrest them in a speech of considerable length, in the course whereof he styled the Colonists La nation Creole, and the Inhabitants of France Nos alliés.—The instant the president concluded, the Assembly formally and explicitly disavow’d the principles which those expressions might seem to indicate. Such a sottise may possibly make a bad impression on the minds of the Commissaries.—In reply to the address they observed that they consider’d themselves at present only as private Citizens who rejoiced to find themselves in the midst of an assembly of their brethren; and that when the Powers wherewith they were invested were recognized and promulgated, they should be happy to coopperate with the assembly in promoting the well-being and tranquility of the Colony.—They Dine this day with M. Blanchelande in order to communicate their Credentials, &c. And to morrow, I understand, their quality will be publicly announced.—I have the honor to be with the greatest Respect, Sir, your most obedt. huml. Servt,

Nat. Cutting.

